Exhibit 10.7
PRE-NEGOTIATION AGREEMENT
          This Pre-negotiation Agreement (this “Agreement”), dated as of
November 8, 2010, is among KFC Corporation, a Delaware corporation
(“Franchisor”), and Morgan’s Restaurants of Pennsylvania, Inc., Morgan’s
Restaurants of Ohio, Inc., and Morgan Foods, Inc. (collectively, the
“Franchisee”).
          WHEREAS, Franchisor and Franchisee executed certain Franchise
Agreements identified on Exhibit A hereto (the “Franchise Agreements”);
          WHEREAS, the Franchise Agreements require the Franchisee to remodel
the restaurant facilities identified on Exhibit A (“Facilities”) by specified
dates;
          WHEREAS, the Franchisee has not been able to remodel certain of the
Facilities by the specified dates as required by the Franchise Agreements;
          WHEREAS, the Franchisor issued formal written notices (“Notices”) to
the Franchisee confirming the Franchisee’s failure to timely remodel the
Facilities identified on Exhibit B; and
          WHEREAS, Franchisee has requested, and Franchisor has agreed, to the
presentation and consideration of a restructuring proposal on the terms and
conditions set forth in this Agreement;
          NOW, THEREFORE, in consideration of the promises and the
representations, warranties, covenants and agreements contained hereinafter set
forth, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
               1.1 Definitions.
               (a) Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Franchise Agreements.
               (b) “Affiliate” of any person means another person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first person.

 



--------------------------------------------------------------------------------



 



ARTICLE II
STATUS OF FRANCHISE AGREEMENTS
          2.1 Effect on the Franchise Agreements. Except as expressly provided
in this Agreement, all of the terms, conditions, restrictions and other
provisions contained in the Franchise Agreements shall remain in full force and
effect.
          2.2 Franchise Agreements Enforceable. Franchisee acknowledges and
agrees that each of its obligations, liabilities and duties under the Franchise
Agreements is and shall remain valid and enforceable against it to the extent
and as provided in the Franchise Agreements.
          2.3 Notices of Failure To Timely Remodel. Franchisee acknowledges the
fact that it has not performed the remodels required by the Franchise Agreements
and that Franchisor delivered formal written notices memorializing the
Franchisee’s non-compliance. Those notices entitle Franchisor to exercise all
Franchisor’s rights and remedies under the Franchise Agreements or applicable
law in connection with the Franchisee’s non-compliance. No agreement exists
documenting a cure of the Franchisee’s non-compliance or otherwise modifying or
amending its remodeling obligations under the Franchise Agreements.
ARTICLE III
NEGOTIATIONS
          3.1 Restructuring Proposal. Franchisee shall submit to Franchisor a
written restructuring plan (“Proposal”) within thirty (30) days of the date of
this Agreement (the “Proposal Deadline”). The Proposal shall consist of a
detailed written plan for how Franchisee will obtain the necessary capital
(including identifying all sources of capital funding) and otherwise restructure
its business to enable it to comply with the remodeling requirements set forth
in the Notices and meet Franchisee’s upgrading obligations for all Facilities
under the Franchise Agreements. The Proposal shall include, without limitation,
the following:
               (a) Listing of all Facilities with: (i) cross reference between
Franchisee and Franchisor numbering conventions; and (ii) indication of fee and
leased properties;
               (b) Store level P&L statements through November 7, 2010 or
Franchisee’s equivalent period end date;
               (c) Updated (as of November 7, 2010) balance sheet for
Franchisee’s businesses;
               (d) Updated (as of November 7, 2010) accounts payable aging
summary;
               (e) Aggregated income statements (including above store/G&A
expenses) for Franchisee’s:
                    (i) KFC business;

2



--------------------------------------------------------------------------------



 



                    (ii) Single branded Taco Bell business; and
                    (iii) Total Franchisee business
               (f) Detail supporting G&A structure of KFC, single branded Taco
Bell and overall Franchisee businesses.
               (g) Detailed debt disclosure, including:
                    (i) Amount of debt by lender for all Franchisee businesses;
                    (ii) Amount of debt by line of business (e.g. KFC, Taco
Bell, and any wholly owned subsidiaries);
                    (iii) Amount of debt by store (for all brands — KFC, Taco
Bell, etc.);
                    (iv) How each loan is collateralized (e.g., by land only,
land and real property, cross collateralization, etc.);
                    (v) Interest rate and indication of floating or fixed for
each loan;
                    (vi) Maturity of each loan;
                    (vii) Monthly payment of each loan in aggregate;
                    (viii) Monthly payment of each loan by store; and
                    (ix) Loan covenant schedule, including: (A) calculation
formula; (B) frequency of calculation; and (C) an indication of whether required
covenant levels are part of any Loan Modification Agreement referenced in
Franchisee’s 10-Q disclosure.
               (h) Cash flow model for last 2 years and for the next 5 years
with the following:
                    (i) Same store sales assumption by brand;
                    (ii) Inflation factor by food, labor, other;
                    (iii) Capex schedule with cost assumptions;
                    (iv) Debt service coverage ratio;
                    (v) Fixed charge coverage ratio; and

3



--------------------------------------------------------------------------------



 



                    (vi) Assumptions of any cost controlling outcomes (e.g.,
rent decreases negotiated by Prime Locations).
               (i) Sources of potential capital and anticipated terms;
               (j) Up-to-date sale / leaseback candidate worksheet;
               (k) Details of potential debt refinancing — assumptions on
amortization, rate, pro-forma monthly repayment amounts, securitization, etc.
               (l) Copies of all agreements with brokers, marketing companies
and other consultants that Franchisee has engaged or intends to engage to assist
in the disposition of any Franchisee properties, buildings and other assets,
such as sale leaseback transactions; and
               (m) Bi-weekly updates on capital funding efforts, including, but
not limited to, marketing reports, status of negotiations with potential
purchasers and market research.
          3.2 Franchisee acknowledges that, as of the date of this Agreement,
Franchisee is current in all financial obligations required by the Franchise
Agreements, and that Franchisee must remain current on all financial obligations
required under the Franchise Agreements during the term of this Agreement.
Franchisee’s failure to remain current in such financial obligations shall be
deemed a breach of this Agreement, entitling the Franchisor to unilaterally and
immediately terminate this Agreement.
          3.3 Franchisee shall execute a written release of liability, in the
form of Exhibit C attached hereto, granted in favor of Franchisor as of the date
of the Proposal.
          3.4 Franchisee shall provide Franchisor with additional information as
reasonably requested by Franchisor.
          3.5 No Prejudice from Discussions. Without liability for failing to do
so, Franchisor and Franchisee each plan to discuss various courses of action
which might be in their mutual interest, including, but not limited to, the
Proposal. All such discussions, meetings, negotiations and communications in
connection therewith relating to the Franchise Agreements and occurring either
before or after the date of this Agreement shall be privileged and without
prejudice to any party to this Agreement, and without exception, shall
constitute settlement negotiations which shall not be introduced or admissible
as evidence in any administrative, judicial or other proceeding without the
express written consent of all of the parties to this Agreement. No action or
proceeding of any kind (whether legal or equitable, whether based in tort,
contract, or otherwise) may be brought by any of the parties to this Agreement
against anyone based upon or relating to the negotiations contemplated by this
Agreement.
          3.6 No Obligations to Negotiate. Franchisee acknowledges and agrees
that Franchisor does not have any obligation to accept any Proposal or to
modify, amend or enter into negotiations with respect to the Franchise
Agreements. No party is obligated to enter into or continue negotiations
relating to the Franchise Agreements, and any party, in its sole and absolute
discretion, may terminate negotiations at any time and for any reason if it so
elects,

4



--------------------------------------------------------------------------------



 



without notice or liability to any other party. Franchisee acknowledges that
Franchisor would not enter into any negotiations or otherwise consider the
Proposal without the parties entering into this Agreement.
          3.7 Only Written Agreements and Amendments. The negotiations and
discussions by the parties may be lengthy and complex. While an agreement may be
reached on one or more issues which are part of the overall obligations of the
Franchisee under the Franchise Agreements that the parties are trying to
resolve, the parties agree that, except for the preliminary agreements contained
in this Agreement, none of the parties shall be bound by or rely upon any
agreement on any issues until (a) agreement is reached on all issues, and
(b) the agreement on all issues has been reduced to a written agreement, signed
and delivered by an authorized representative of each of the parties to this
Agreement. Furthermore, in order to avoid any confusion or misunderstanding,
each of the parties agrees that this Agreement may only be amended in a writing,
signed by Franchisee and Franchisor. Nothing in this Agreement shall be
construed to impose any duty or obligation whatsoever upon any party to
negotiate or enter into a settlement or agreement.
          3.8 No Waivers or Estoppel. No negotiations or other action undertaken
pursuant to this Agreement shall constitute a waiver of any party’s rights under
the Franchise Agreements, except to the extent specifically stated in a written
agreement complying with the provisions of paragraph 3.7 of this Agreement.
Subject to Article VI of this Agreement, in addition, participation in
negotiations concerning the Franchise Agreement shall not restrict, inhibit or
estop any party from exercising any right, remedy or power available to such
party at any time (whether or not settlement negotiations are continuing)
including, but not limited to, all rights, remedies and powers granted under the
Franchise Agreements or otherwise available at law or in equity, or require any
delay in the exercise of any such, right, remedy or power. Franchisee also
agrees that no failure to exercise and no delay in exercising any rights,
remedies and powers under the Franchise Agreements or otherwise available at law
or in equity shall operate as a waiver of any such rights, remedies or powers.
ARTICLE IV
FRANCHISEE COOPERATION
          4.1 Access to Information. Franchisee and Franchisor including their
respective agents and representatives, will cooperate in good faith to conduct
physical assessments, appraisals or other evaluations of the properties and
assets, real or personal, utilized in connection with Franchisee’s performance
under the Franchise Agreements. In connection therewith, Franchisee shall permit
Franchisor, its agents and its representatives reasonable access to inspect and
review all such properties and assets and all books, records and information
relating thereto at all reasonable times and shall permit them to make copies of
all such books, records and information. Franchisee also agrees that it will
furnish Franchisor current, complete and accurate financial statements in a form
satisfactory to Franchisor.

5



--------------------------------------------------------------------------------



 



ARTICLE V
FRANCHISEE REPRESENTATIONS AND WARRANTIES
          5.1 Authority; Non-Contravention. Franchisee has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation by Franchisee of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action and no other corporate proceedings on the part of Franchisee
and no stockholder votes are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.
          5.2 Business Not Viable Absent Franchise Agreements. Franchisee
acknowledges that its business is not viable absent the Franchise Agreements
remaining in effect.
          5.3 Use of Counsel. Franchisee acknowledges and represents that it
(i) has fully and carefully read this Agreement prior to signing it, (ii) has
been, or has had the opportunity to be, advised by independent legal counsel of
its own choice at its own expense as to the legal effect and meaning of each of
the terms and conditions of this Agreement, and (iii) is signing and entering
into this Agreement as a free and voluntary act without duress or undue pressure
or influence of any kind or nature whatsoever and has not relied on any
promises, representations or warranties regarding the subject matter hereof
other than those set forth in this Agreement.
ARTICLE VI
FORBEARANCE
          6.1 Forbearance. Subject to the terms of this Agreement, Franchisor
agrees to forbear from terminating the Franchise Agreements or commencing any
judicial proceedings to enforce the termination of the Franchise Agreements (to
the extent applicable) until the earlier to occur of (a) January 31, 2011, and
(b) the date upon which any of the Forbearance Conditions (as defined below) is
not satisfied by the date required.
          6.2 Forbearance Conditions. For purposes of this Agreement,
“Forbearance Conditions” shall mean the requirement that each of the conditions
set forth below shall be performed or satisfied, as and when required, TIME
BEING OF THE ESSENCE, in all respects:
               (a) Franchisee shall timely and fully pay any and all amounts
owing under the Franchise Agreements, arising on and after the date of this
Agreement.
               (b) Franchisee shall not be in default of any of its obligations
under this Agreement or under the Franchise Agreements (except for the remodel
obligations relating to the Facilities listed in Exhibit B).
               (c) Franchisee shall submit the Proposal within thirty (30) days
of the date of this Agreement.

6



--------------------------------------------------------------------------------



 



               (d) By December 31, 2010, Franchisee shall establish a remodel
fund account (“Account”) in a manner and form agreed to by Franchisor, but
including the following:
                    (i) The Account shall be established at a mutually agreed to
financial institution, separate from other financial accounts of Franchisee.
                    (ii) The Account shall be funded through a combination of
(1) net proceeds, after repayment of senior debt only, from the disbursements
resulting from the disposition of any property, building, equipment, and the
like owned by Franchisee through sale leaseback transactions, store closures,
and sale of property, (2) free cash flows after debt payments (the definition of
“free cash flow” must be mutually agreed to by the parties within thirty
(30) days of the date of this Agreement);
                    (iii) Franchisee shall submit to Franchisor, in a format and
manner agreed to by Franchisor, weekly Account balance reconciliations,
including up-to-date reporting of any asset disbursements and free cash flow
calculation;
                    (iv) Franchisee may only withdraw funds from the Account in
accordance with specific terms, conditions and restrictions (“Account
Agreement”) mutually agreed to by the parties within thirty (30) days of the
date of this Agreement.
                    (v) Franchisee shall use Account funds for the sole purpose
of remodeling and upgrading the Facilities in accordance with the Franchise
Agreements; unless the Account Agreement otherwise allows Franchisee, with
Franchisor’s prior written approval, to apply Account funds to other payments
owed to Franchisor or to pay other business expenses necessary to continue to
operate Franchisee’s KFC business in the event of adverse financial conditions;
and
                    (vi) The amount of the initial deposit into the Account must
be mutually agreed to by the partied within thirty (30) days of the date of this
Agreement and be funded from Franchisee’s existing cash balances and proceeds
from its proposed restructuring deals.
          (e) By December 31, 2010, Franchisee shall submit to KFCC for its
approval: (i) a schedule for remodeling, relocating or rebuilding (based on the
required scope of work determined by Franchisor) (collectively “Remodel” or
“Remodeling”) all of the Facilities listed in Exhibit A, and (ii) a list of
specific Facilities that Franchisee commits to Remodel in 2011 (based on the
required scope of work determined by Franchisor), including the start and
completion dates for each Facility, and any anticipated Facility closures in
2011.
          (f) No later than January 31, 2011, the parties must finalize and
execute a comprehensive agreement (“Remodel Agreement”) acceptable to Franchisor
that addresses Remodeling commitments for all of the Facilities listed in
Exhibit A, including the number and scope of each Remodel action to be
undertaken by Franchisee, including any anticipated Facility closures, during
each year of the Remodel Agreement.

7



--------------------------------------------------------------------------------



 



          (g) Franchisee shall not commence any judicial proceedings against or
involving Franchisor, including arbitration or mediation proceedings, or formal
or informal proceedings for the dissolution or rehabilitation of Franchisee.
          (h) Franchisee shall be in compliance with the Franchise Agreements on
and after the date of this Agreement, except with respect to the matters listed
on Exhibit D.
          6.3 Upon completion of the Forbearance Conditions above, Franchisor
will rescind the Notices of non-compliance issued to Franchisee.
ARTICLE VII
CONFIDENTIALITY
Franchisee and its present and prospective affiliates, and its and their
respective directors, officers, employees, agents or advisors (including,
without limitation, attorneys, accountants, consultants, financial advisors and
equity holders) (collectively, “Representatives”), agree to treat, with the
utmost strictest confidence, and not to disclose in any manner whatsoever, in
whole or in part, the terms of this Agreement, the fact that this Agreement
exists, the negotiations and discussions leading up to this Agreement, and any
other information relating to this Agreement (collectively, the “Confidential
Information”). The Confidential Information shall not, without the prior written
consent of Franchisor, be disclosed to any person or entity other than
Franchisee’s Representatives who need to know such information for the purpose
of providing legal or financial advice to the Franchisee (and in those instances
only to the extent justifiable by that need), who are informed by Franchisee of
the confidential nature of the Confidential Information and who are provided
with a copy of this Article VII and agree to be bound by the terms hereof.
Notwithstanding the foregoing, Franchisee and its representatives shall not,
under any circumstances, disclose the Confidential Information to any other
franchisee of Franchisor or franchisees of any affiliates of Franchisor. In any
event, Franchisee shall be responsible for any breach of this Agreement by any
of Franchisee’s Representatives for prohibited or unauthorized disclosure or use
of the Confidential Information, and Franchisee agrees, at its sole expense, to
take all reasonable measures to restrain its Representatives from prohibited or
unauthorized disclosure or use of the Confidential Information. In the event
that Franchisee or its Representatives are requested pursuant to, or required
by, applicable law or regulation or by legal process to disclose any
Confidential Information, Franchisee agrees that it will provide Franchisor with
prompt written notice (and copies, if applicable) of such request or requirement
in order to enable Franchisor to seek an appropriate protective order or other
remedy, to consult with Franchisee with respect to Franchisor taking steps to
resist or narrow the scope of such request or legal process, or to waive
compliance, in whole or in part, with the terms of this Article VII of the
Agreement. In any such event, Franchisee and its Representatives agree to
(i) furnish only that portion of the Confidential Information for which
Franchisor has waived compliance or for which Franchisee is advised by counsel
is legally required to be furnished and (ii) use their reasonable best efforts
to ensure that all Confidential Information and other information that is so
disclosed will be accorded confidential treatment. Immediately upon termination
of this Agreement, or at any time upon the request of Franchisor, Franchisee and
its Representatives shall promptly deliver to Franchisor all written material
containing or reflecting any Confidential Information (including all copies,
extracts or other reproductions in whole or in

8



--------------------------------------------------------------------------------



 



part) and agree to destroy all documents, memoranda, notes and other writings
whatsoever (including all copies, extracts or other reproductions in whole or in
part) prepared by Franchisee or its Representatives based on the Confidential
Information. Upon the written request of Franchisor, Franchisee shall certify in
writing to Franchisor Franchisee’s destruction of such documents, memoranda,
notes and other writings. Notwithstanding the return or destruction of the
Confidential Information, Franchisee and its Representatives will continue to be
bound by the obligations imposed by this Article VII. It is further understood
and agreed that money damages would not be a sufficient remedy for any breach of
this Agreement by Franchisee or its Representatives, and that Franchisor would
be entitled to specific performance and injunctive or other equitable relief as
a remedy for any such breach. Such remedy shall not be deemed to be the
exclusive remedy for Franchisee’s or its Representatives’ breach of this
Agreement, but shall be in addition to all other remedies available at law or
equity to Franchisor. Franchisee shall be responsible to pay or reimburse
Franchisor for any costs and expenses (including reasonable attorney’s fees and
costs) incurred by Franchisor in connection with the enforcement of this
Article VII if it is determined that Franchisee or its Representatives has
breached this Article VII; provided, however the parties agree that nothing in
this Article VII shall be interpreted to restrain Franchisee from making
disclosures required of it by law or regulation as an SEC reporting company.
ARTICLE VIII
RELEASE
          8.1 Release. Franchisee, on behalf of itself and each of its
Affiliates, hereby releases and forever discharges Franchisor and each of its
past, present and future Representatives, Affiliates, members, controlling
persons, subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, suits, liens, losses, costs, expenses, orders, obligations,
contracts, debts and liabilities of any kind, character or nature whatsoever,
whether known or unknown, suspected or unsuspected, asserted or unasserted,
fixed or contingent, both at law and in equity, that Franchisee or any of its
Affiliates now has, has ever had, or may hereafter have arising
contemporaneously with or prior to the date of this Agreement or on account of
or arising out of any matter, cause or event occurring contemporaneously with or
prior to the date of this Agreement; provided, however, that nothing contained
herein shall operate to release any obligations of the Franchisor arising under
the Franchise Agreements after the date of this Agreement. Franchisee hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon any matter purported to
be released hereby.
          8.2 Indemnification. Without in any way limiting any of the rights and
remedies otherwise available to any Releasee, Franchisee shall indemnify and
hold harmless each Releasee from and against all loss, liability, claim, damage
(including incidental and consequential damages) or expense (including costs of
investigation and defense and reasonable attorney’s fees) whether or not
involving third party claims, arising directly or indirectly from or

9



--------------------------------------------------------------------------------



 



in connection with (i) the assertion by or on behalf of Franchisee or any of its
Affiliates of any claim or other matter purported to be released pursuant to
this Article VIII and (ii) the assertion by any third party of any claim or
demand against any Releasee which claim or demand arises directly or indirectly
from, or in connection with, any assertion by or on behalf of Franchisee or any
of its Affiliates against such third party of any claims or other matters
purported to be released pursuant to this Article VIII, or arises directly or
indirectly from or in connection with any Default, any default under this
Agreement, or any other obligation of Franchisee or its Affiliates.
          8.3 Waiver of Unknown Claims. Franchisee hereby expressly waives all
rights afforded by Section 1542 of the Civil Code of California or any statute
or common law principle of similar effect in any jurisdiction with respect to
the Releasees (collectively, “Section 1542”). Section 1542 of the Civil Code of
California states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Franchisee expressly waives and
relinquishes any rights and benefits that it may have under Section 1542.
Franchisee understands and agrees that the release contained in this Article V
is intended to include all claims, if any, which Franchisee may have and which
Franchisee does not now know or suspect to exist in its favor against the
Releasees and that this release extinguishes those claims. Franchisee represents
and warrants to the Releasees that it has been advised by its attorney of the
effect and import of the provisions of Section 1542, and that Franchisee has not
assigned or otherwise transferred or subrogated any interest in any claims,
demands or causes of action that are the subject of this release. Franchisee
agrees to indemnify, defend and hold the Releasees harmless for any liability,
loss, claims, demands, damages, costs, expenses or attorneys’ fees incurred as a
result of any person or entity asserting such assignment, transfer or
subrogation. Franchisee further agrees that in the event of litigation relating
to the subject matter of this release contained in Article VIII, each Releasee
shall be entitled to reasonable attorneys’ fees and costs if it is the
prevailing party in such litigation.
ARTICLE IX
GENERAL PROVISIONS
          9.1 Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of either party), spouses, heirs, executors and personal
and legal representatives.
          9.2 Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section,

10



--------------------------------------------------------------------------------



 



paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.
          9.3 Survival. The provisions of Articles VII and VIII shall remain in
full force and effect and shall survive any termination of this Agreement.
          9.4 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt) or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):
Franchisor:
KFC Corporation
1441 Gardiner Lane
Louisville, KY 40213
Attention: General Counsel, KFCC
Facsimile: (502) 874-2198
Franchisee:
Morgan Foods, Inc.
4829 Galaxy Parkway
Cleveland, OH 44128-5955
Attention: Jim Liguori
Facsimile: (216) 359-2105
          9.5 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.
          9.6 Certain Interpretive Matters. No provision of this Agreement shall
be interpreted in favor of, or against, either of the parties hereto by reason
of the extent to which any such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.
          9.7 Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Kentucky without regard to conflicts of laws principles.
          9.8 Consent to Personal Jurisdiction in Kentucky. As further
consideration for Franchisor’s agreement to enter into this Agreement,
Franchisee consents to the non-exclusive jurisdiction of the courts in the
Commonwealth of Kentucky and consents to personal jurisdiction in Kentucky for
all purposes.

11



--------------------------------------------------------------------------------



 



          9.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Delivery of a signed counterpart by facsimile
transmission will constitute a party’s due execution and delivery of this
Agreement.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement as of the date first written above.

            KFC CORPORATION
      By:   /s/ Cathy Tang         Name:   Cathy Tang        Title:   V.P. and
Chief Legal Officer        Morgan Foods, Inc.
      By:   /s/ James J. Liguori         Name:   James J. Liguori       
Title:   President & COO        Morgan’s Restaurants of Pennsylvania, Inc.
      By:   /s/ James J. Liguori         Name:   James J. Liguori       
Title:   President & COO        Morgan’s Restaurants of Ohio, Inc.
      By:   /s/ James J. Liguori         Name:   James J. Liguori       
Title:   President & COO     

13



--------------------------------------------------------------------------------



 



Exhibit A
FRANCHISE AGREEMENTS

                          Date of             Franchise STORE #   STREET ADDRESS
  CITY, STATE   Agreement
L125-001
  745 FOURTH ST.   NEW KENSINGTON, PA   6/13/1997
L125-002
  2705 SOUTH AVE.   YOUNGSTOWN, OH   6/13/1997
L125-005
  825 EAST STATE STREET   ALLIANCE, OH   6/13/1997
L125-006
  3445 ELM ROAD   WARREN, OH   6/13/1997
L125-008
  4673 WILLIAM FLYNN HIGHWAY   ALLISON PARK, PA   6/13/1997
L125-010
  855 W. MARKET ST.   WARREN, OH   6/13/1997
L125-011
  102 MADISON AVE.   ROCHESTER, PA   6/13/1997
L125-012
  1713-15 FREEPORT RD.   NATRONA HTS, PA   6/13/1997
L125-018
  100 S. HERMITAGE RD.   HERMITAGE, PA   6/13/1997
L125-023
  2658 BRODHEAD ROAD   ALIQUIPPA, PA   6/13/1997
L125-024
  156 NORTH LINCOLN AVE.   SALEM, OH   6/13/1997
L125-038
  4015 MAIN ST.   WEIRTON, WV   6/13/1997
L125-048
  325 N. CENTER AVE., P.O. BOX 550   NEW STANTON, PA   6/13/1997
L125-051
  5684 WARREN-YOUNGSTOWN RD.   NILES, OH   6/13/1997
L125-055
  3299 CANFIELD RD.   YOUNGSTOWN, OH   6/13/1997
L125-056
  4187 SUNSET BLVD.   STEUBENVILLE, OH   6/13/1997
L125-058
  2506 ELLWOOD RD.   NEW CASTLE, PA   6/13/1997
L125-064
  4642 MAHONING AVE.   YOUNGSTOWN, OH   6/13/1997
L125-082
  4400 WILLIAM PENN HIGHWAY   MURRYSVILLE, PA   6/13/1997
L125-086
  212 NEW CASTLE ROAD   BUTLER, PA   6/13/1997
L125-101
  9390 ROUTE 30   IRWIN, PA   6/13/1997
L125-114
  3517 SOUTH GRAND   ST. LOUIS, MO   6/11/1997
L125-117
  1510 JOHNSON ROAD   GRANITE CITY, IL   6/11/1997
L125-124
  5020 DELMAR   ST. LOUIS, MO   6/11/1997
L125-125
  10557 PAGE   ST. LOUIS, MO   6/11/1997
L125-129
  590 LATROBE THIRTY PLAZA   LATROBE, PA   6/13/1997
L125-130
  865 ROSTRAVER RD.   BELLE VERNON, PA   6/13/1997
L125-134
  975 E. PITTSBURGH ST.   GREENSBURG, PA   7/11/1997
L125-135
  50 MILLER LANE   WAYNESBURG, PA   6/13/1997
L125-136
  109 CAVASINA DR.   CANONSBURG, PA   6/13/1997
L125-137
  2656 W. 12TH STREET   ERIE, PA   7/28/1997
L125-138
  4410 BUFFALO RD.   ERIE, PA   7/28/1997
L125-139
  3100 N.RIDGE RD., EAST   ASHTABULA, OH   7/28/1997
L125-140
  360 WATER STREET   CONNEAUT LAKE, PA   7/28/1997
L125-141
  6636 SOUTH AVE.   YOUNGSTOWN, OH   9/9/1998
L125-144
  219 N. FLORISSANT   FERGUSON, MO   6/16/1997
L125-145
  1200 PENNSYLVANIA AVE. EAST   WARREN, PA   7/9/1997

14



--------------------------------------------------------------------------------



 



                          Date of             Franchise STORE #   STREET ADDRESS
  CITY, STATE   Agreement
L125-146
  522 E. SECOND ST.   JAMESTOWN, NY   7/9/1997
L125-147
  15644 ST. RT 170   CALCUTTA, OH   5/4/1999
L125-148
  5933 PEACH STREET   ERIE, PA   11/6/1997
L125-149
  1116 PARADE ST.   ERIE, PA   9/23/1997
L125-150
  701 COOKE LANE   PITTSBURGH, PA   7/13/1999
L125-151
  5501 PENN AVENUE   PITTSBURGH, PA   7/13/1999
L125-152
  1098-A WASHINGTON AVENUE   BRIDGEVILLE, PA   7/13/1999
L125-153
  120 MURTLAND AVENUE   WASHINGTON, PA   7/13/1999
L125-156
  222 WEST 8TH AVENUE   HOMESTEAD, PA   7/13/1999
L125-157
  804 W. VIEW PARK DRIVE   WEST VIEW, PA   7/13/1999
L125-158
  640 LONGRUN ROAD   MCKEESPORT, PA   7/13/1999
L125-159
  278 YOST BLVD.   PITTSBURGH, PA   7/13/1999
L125-160
  6190 STEUBENVILLE PIKE   MCKEESROCK, PA   7/13/1999
L125-161
  509 PENN AVENUE   PITTSBURGH, PA   7/13/1999
L125-162
  9797 MCKNIGHT RD.   PITTSBURGH, PA   7/13/1999
L125-163
  5130 CLAIRTON BLVD.   PITTSBURGH, PA   7/13/1999
L125-164
  6901 UNIVERSITY BLVD.   MOON TOWNSHIP, PA   7/13/1999
L125-165
  4915 BAUM BLVD.   PITTSBURGH, PA   7/13/1999
L125-167
  1 LANDINGS DRIVE   PITTSBURGH, PA   7/13/1999
L125-168
  740 LYSLE BLVD.   MCKEESPORT, PA   7/13/1999
L125-169
  1100 BROWNSVILLE RD.   PITTSBURGH, PA   7/13/1999
L125-170
  3770 PENN HIGHWAY   MONROEVILLE, PA   7/13/1999
L125-171
  4306 OHIO RIVER BLVD.   PITTSBURGH, PA   7/13/1999
L125-172
  2500 WASHINGTON BLVD.   BELPRE, OH   7/13/1999
L125-173
  401 GREENE STREET   MARIETTA, OH   7/13/1999
L125-175
  207 MARSHALL STREET   BENWOOD, WV   7/13/1999
L125-176
  122 N. LAFAYETTE AVENUE   MOUNDSVILLE, WV   7/13/1999
L125-177
  120 ZANE STREET   WHEELING, WV   7/13/1999
L125-178
  930 SEVENTH STREET   PARKERSBURG, WV   7/13/1999
L125-179
  2604 OHIO AVENUE   PARKERSBURG, WV   7/13/1999
L125-180
  HIGHWAY 32, ROUTE 67   FARMINGTON, MO   7/13/1999
L125-181
  #3 CHAT ROAD   LEADINGTON, MO   7/13/1999
L125-183
  1200 CASS AVE.   ST. LOUIS, MO   7/13/1999
L125-186
  9955 WATSON ROAD   ST. LOUIS, MO   7/13/1999
L125-187
  15493 MANCHESTER ROAD   BALLWIN, MO   7/13/1999
L125-188
  210 RODI ROAD   PITTSBURGH, PA   8/10/1999
L125-189
  101 S. WEIDMAN ROAD   MANCHESTER, MO   9/7/1999
L125-190
  1031 PAXTON DRIVE   BETHEL PARK, PA   10/21/1999
L125-192
  45 FOSTER AVENUE   CRAFTON, PA   12/7/1999
L125-193
  270 E. FAIRMOUNT AVE.   LAKEWOOD, NY   9/24/1999

15



--------------------------------------------------------------------------------



 



Exhibit B
FACILITIES SUBJECT TO NOTICES

                          Date of             Franchise STORE #   STREET ADDRESS
  CITY, STATE   Agreement
L125-001
  745 FOURTH ST.   NEW KENSINGTON, PA   6/13/1997
L125-002
  2705 SOUTH AVE.   YOUNGSTOWN, OH   6/13/1997
L125-010
  855 W. MARKET ST.   WARREN, OH   6/13/1997
L125-011
  102 MADISON AVE.   ROCHESTER, PA   6/13/1997
L125-012
  1713-15 FREEPORT RD.   NATRONA HTS, PA   6/13/1997
L125-023
  2658 BRODHEAD ROAD   ALIQUIPPA, PA   6/13/1997
L125-048
  325 N. CENTER AVE., P.O. BOX 550   NEW STANTON, PA   6/13/1997
L125-135
  50 MILLER LANE   WAYNESBURG, PA   6/13/1997
L125-139
  3100 N.RIDGE RD., EAST   ASHTABULA, OH   7/28/1997
L125-140
  360 WATER STREET   CONNEAUT LAKE, PA   7/28/1997

16



--------------------------------------------------------------------------------



 



Exhibit C
GENERAL RELEASE
     ____________________, a ______________ corporation, on behalf of itself and
each of its present and prospective affiliates, members, subsidiaries,
successors and assigns and its and their respective directors, officers,
employees, agents or advisors (including, without limitation, attorneys,
accountants, consultants, financial advisors and equity holders) (collectively
“Franchisee”) hereby releases and forever discharges KFC Corporation and each of
its past, present and future directors, officers, employees, agents or advisors,
affiliates, members, controlling persons, subsidiaries, successors and assigns
(individually, a “Releasee” and collectively, “Releasees”) from any and all
claims, demands, proceedings, causes of action, suits, liens, losses, costs,
expenses, orders, obligations, contracts, debts and liabilities of any kind,
character or nature whatsoever, whether known or unknown, suspected or
unsuspected, asserted or unasserted, fixed or contingent, both at law and in
equity, that Franchisee now has, has ever had, or may hereafter have arising
contemporaneously with or prior to the date of this General Release or on
account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the date of this General Release. Franchisee
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon any matter purported to
be released hereby.
Signed this ______ day of ____________, 201_.

            Morgan Foods, Inc.
      By:           Name:           Title:           Morgan’s Restaurants of
Pennsylvania, Inc.
      By:           Name:           Title:           Morgan’s Restaurants of
Ohio, Inc.
      By:           Name:           Title:      

17



--------------------------------------------------------------------------------



 



         

Exhibit D
INTENTIONALLY LEFT BLANK

18